The Court have been more particular on this subject than might otherwise seem necessary, were it not that it is the first time this point in defence has been submitted to them.
It is for the Legislature to make laws, and this Court to construe them. If we construe them incorrectly, they can correct our decisions by future statutes. But when a statute offence is not merely malum prohibitum, but is against the common principles of morality, and the general sense of the community, the Court will ever give effect to such sta*258tute, and not unnecessarily create embarrassments in the administration of the laws, which may constantly require legislative aid to remove; for whoever observes the history of jurisprudence, will perceive, that such has been too often the case, to the obstruction of the due dispensation of justice.
Levi House, for the State.
Amos Marsh, or defendant.
If, however, a conviction should follow this interlocutory opinion, the prisoner may move in arrest of judgment for the improper admission of evidence in support of the second count in the information, and the Court will, on further argument, yield all that attention to the cause which the importance of the subject, especially as relative to him, may require.
Let the evidence be admitted.
The State Attorney failing to make out the scienter in the defendant, the Jury returned a verdict of not guilty.